t c summary opinion united_states tax_court guthrie washaurwa chibanguza petitioner v commissioner of internal revenue respondent docket no 5025-13s filed date guthrie washaurwa chibanguza pro_se derek p richman for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure following concessions by the parties the issues for decision are whether petitioner had unreported income for in the amount respondent determined and whether petitioner is liable for the sec_6662 accuracy-related_penalty background some of the facts are stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioner resided in florida at the time he filed his petition at the time of trial petitioner held a degree in mathematics from the state university of new york and had held himself out as a tax_return_preparer for approximately years during the year at issue petitioner owned a interest in tax connection inc tci an s_corporation through which he performed tax respondent concedes that petitioner did not receive a taxable_distribution of dollar_figure from a retirement account respondent also concedes that his determination of the unreported gross_receipts of petitioner’s s_corporation for was overstated by dollar_figure respondent also made computational adjustments to the credits petitioner claimed for under sec_21 sec_25a sec_32 and sec_36a return preparation services petitioner did not maintain adequate books_and_records of tci’s gross_receipts for in and petitioner resided with his then companion sherry nicholas and her two children he also had two daughters of his own who resided with him one of whom was disabled petitioner prepared ms nicholas’ federal_income_tax return which claimed a refund of dollar_figure and showed his post office box as her address petitioner also assisted his cousin in preparing his cousin’s federal_income_tax return claiming a refund of dollar_figure petitioner had not attained the age of as of date during petitioner maintained two bank accounts in his name and two in tci’s name at wachovia bank wachovia accounts petitioner made regular deposits to and withdrawals from the wachovia accounts on date one of the wachovia accounts received a dollar_figure deposit denominated automated credit us treasury tax_refund the corresponding account statement records that a dollar_figure cash withdrawal was made from the same account that same date on date another of the wachovia accounts received a dollar_figure deposit denominated automated credit us treasury tax_refund the corresponding account statement records that a dollar_figure atm cash withdrawal was made that same day and that a dollar_figure counter cash withdrawal was made on date on date petitioner deposited a dollar_figure check from patricia gebara with balance dollar_figure written on the memo line into one of the wachovia accounts on date petitioner deposited a dollar_figure check from ms gebara into the same wachovia account on date petitioner deposited a dollar_figure check issued to the order of tci from the state of florida department of financial services into one of the wachovia accounts on date a dollar_figure deposit denominated automated credit u s treasury ssi erp was made into one of the wachovia accounts two separate dollar_figure deposits denominated automated credit u s treasury supp sec were made into the same account on may and date respectively tci filed a form_1120s u s income_tax return for an s_corporation for which reported gross_receipts of dollar_figure claimed total deductions of dollar_figure and reported the net as ordinary_income of dollar_figure petitioner filed a form_1040 u s individual_income_tax_return for which claimed two dependents identified as his daughters petitioner did not report any distributive_share of income from tci after claiming the standard_deduction and exemptions as well as credits under sec_21 sec_25a sec_32 and sec_36a of dollar_figure dollar_figure dollar_figure and dollar_figure respectively petitioner reported a tax_liability of zero and claimed a refund of dollar_figure respondent conducted an examination of tci’s and petitioner’s returns as a part of his examination of tci’s return respondent performed a bank_deposits analysis of the wachovia accounts on the basis of the bank_deposits analysis respondent determined that tci had failed to report dollar_figure of gross_receipts for that year after adding this amount to the dollar_figure tci had previously reported respondent determined that tci had ordinary_income of dollar_figure for respondent issued a notice_of_deficiency to petitioner determining that he had underreported his distributive_share of income from tci as the holder of a interest therein by dollar_figure the notice also determined that petitioner had received a taxable_distribution of dollar_figure from a retirement account the notice that figure is of dollar_figure although two of the wachovia accounts respondent examined as part of his bank_deposits analysis were held by petitioner outright rather than by tci which was owned by petitioner respondent’s deficiency determination treated petitioner as having failed to report only of the taxable deposits in the two wachovia accounts he owned outright respondent has not sought any increase in the determined deficiency to take account of petitioner’s outright ownership of two of the accounts respondent has conceded this determination see supra note also made the computational adjustments to petitioner’s claimed credits as previously noted and determined that he was liable for an accuracy-related_penalty under sec_6662 petitioner filed a timely petition for redetermination discussion unreported income and the commissioner’s presumption of correctness generally a taxpayer bears the burden of proving error in the commissioner’s determinations in a notice_of_deficiency rule a 290_us_111 for determinations of unreported income the court_of_appeals for the eleventh circuit has held that the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the determination is supported by an evidentiary foundation linking the taxpayer to an income-producing activity see 994_f2d_1542 11th cir aff’g tcmemo_1991_636 a determination that is unsupported by any evidence is arbitrary and erroneous see 596_f2d_358 9th cir rev’g 67_tc_672 but the required showing is minimal see blohm v commissioner f 2d pincite because any appeal in this case but for the provisions of sec_7463 would lie to the court_of_appeals for the eleventh circuit see sec_7482 the court follows the precedent established in that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir citing 560_f2d_693 5th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the presumption of correctness applies and the burden of production shifts to the taxpayer to establish that the commissioner’s determination is arbitrary or erroneous blohm v commissioner f 2d pincite there is no dispute that petitioner through tci performed tax_return preparation services for compensation during petitioner’s income-producing activity having been established respondent has laid the requisite evidentiary foundation for the unreported income determination petitioner therefore retains the burden of showing error in it bank_deposits analysis gross_income includes all income from whatever source derived sec_61 a taxpayer is required to maintain adequate books_and_records sufficient to establish his or her income see sec_6001 96_tc_858 aff’d 959_f2d_16 2d cir sec_1_6001-1 income_tax regs sec_7491 may also shift the burden_of_proof to the secretary concerning any factual issue relevant to ascertaining the taxpayer’s liability for income_tax where the taxpayer introduces credible_evidence and has satisfied certain other conditions including that the taxpayer maintained all records required by the internal_revenue_code sec_7491 since as discussed infra p petitioner has failed to maintain such records for sec_7491 does not apply in this case when a taxpayer fails to maintain sufficient records to allow the determination of his correct_tax liability the commissioner may reconstruct the taxpayer’s income using any method that clearly reflects the taxpayer’s income see sec_446 92_tc_661 the reconstruction need only be reasonable petzoldt v commissioner t c pincite one established method of reconstructing a taxpayer’s income when the taxpayer has inadequate records and large_bank deposits is the bank_deposits method see dileo v commissioner t c pincite bank_deposits are prima facie evidence of income id pincite the bank_deposits method of determining income assumes that all the money deposited into a taxpayer’s bank accounts during a specific period constitutes gross_income 335_f2d_671 5th cir the commissioner however must take into account any nontaxable source or deductible expense of which he has knowledge id the method employed is not invalidated even if the calculations of the commissioner are not completely correct dileo v commissioner t c pincite once the commissioner has made this prima facie case the taxpayer bears the burden of showing that the deposits made into his or her account represent nontaxable income see id pincite respondent asserts that he was obliged to reconstruct tci’s gross_receipts using the bank_deposits method because petitioner failed to maintain adequate books_and_records for tci at trial petitioner contended that he maintained sufficient records for tci yet he failed to produce any such records we consequently find that petitioner failed to maintain adequate books_and_records for tci and further conclude that it was reasonable for respondent to use the bank_deposits method to reconstruct tci’s gross_receipts for in these circumstances see id pincite as part of his bank_deposits analysis respondent examined the wachovia account records for january to date the analysis records the total deposits nontaxable transfers between accounts nontaxable deposits and net taxable deposits that respondent determined for each monthly period within a given account respondent determined on the basis of this examination that tci received dollar_figure of net taxable deposits between january and date-- dollar_figure more than the dollar_figure of gross_receipts tci reported for respondent therefore determined that tci had underreported gross_receipts by dollar_figure and made a corresponding determination that petitioner had underreported his distributive_share of tci’s income by dollar_figure this figure is of the sum of the dollar_figure in gross_receipts that tci continued petitioner does not contest almost dollar_figure of the unreported gross_receipts determined in respondent’s analysis however petitioner argues that there are seven discrete instances in which respondent erroneously treated a total of dollar_figure of nontaxable deposits as gross_receipts of tci respondent has conceded dollar_figure of this amount leaving dollar_figure in dispute we address each of petitioner’s remaining contentions in turn petitioner first argues that respondent erroneously treated as a taxable deposit a dollar_figure u s treasury tax_refund deposit made on date that is because petitioner contends the deposit was his companion ms nicholas’ tax_refund for which was deposited into the wachovia account petitioner further testified that he withdrew dollar_figure and gave it to ms nicholas and that the remainder was left in the account to cover the living_expenses of ms nicholas and her two children who were residing with him we accept petitioner’s testimony because it is corroborated by documentary_evidence the dollar_figure u s treasury tax_refund deposit matches the amount of the refund claimed on ms nicholas’ return which is in evidence the relevant continued omitted from its return plus the dollar_figure of tci’s reported ordinary_income for that petitioner failed to report on his return see supra note wachovia account statement records a dollar_figure cash withdrawal on the same day as the u s treasury tax_refund deposit ms nicholas’ return further corroborates that she had two children and she showed petitioner’s post office box as her address on that return overall we are persuaded that the dollar_figure deposit at issue was given to ms nicholas or used for her benefit because it was her money not petitioner’s it should therefore be treated as a nontaxable deposit and respondent’s determination of unreported income is erroneous to that extent petitioner also contends that respondent erroneously treated as a taxable deposit another dollar_figure u s treasury tax_refund deposit made on date petitioner testified that in this instance the deposit represented his cousin’s tax refund--deposited into petitioner’s account because the cousin did not have a bank account--which petitioner paid over to his cousin in cash although the cousin’s tax_return is not in the record we are persuaded on the basis of petitioner’s treatment of ms nicholas’ refund that petitioner occasionally arranged for the deposit into either his own or tci’s bank accounts of the tax refunds of persons close to him in connection with his providing them with tax_return preparation services the wachovia account record listing the dollar_figure u s treasury tax_refund deposit also shows a dollar_figure atm cash withdrawal on date and a dollar_figure cash counter withdrawal on date the next business_day petitioner testified that he was unable to withdraw more than dollar_figure on date because the bank had placed restrictions on withdrawals against the u s treasury tax_refund deposit we are persuaded by petitioner’s testimony it is common banking practice to place temporary withdrawal restrictions on large deposits as well as limits on the size of atm withdrawals as of date the day before to the dollar_figure u s treasury tax_refund deposit the wachovia account in question had a dollar_figure balance thus it is highly plausible that petitioner was able to make a dollar_figure atm cash withdrawal from the existing funds in the account on the day of the u s treasury tax_refund deposit but was temporarily unable to make a dollar_figure withdrawal against the account funds as augmented by that deposit furthermore there were no cash withdrawals of the magnitude of the dollar_figure withdrawal in the three months preceding and the three months that followed this withdrawal thus we are satisfied from the circumstantial evidence that petitioner transferred dollar_figure of the dollar_figure u s treasury tax_refund deposit to his cousin as he testified the disposition of the remaining dollar_figure is unexplained we therefore conclude that date was a friday and date was a monday petitioner has shown that dollar_figure of the deposit is nontaxable and that respondent’s determination of unreported income is erroneous to that extent petitioner’s third contention is that respondent erroneously treated as taxable deposits a dollar_figure deposit and a dollar_figure deposit made on april and date respectively petitioner testified that these deposits reflected repayments of a dollar_figure loan he had made to ms gebara to substantiate his claim petitioner introduced copies of checks that ms gebara wrote to him for dollar_figure and dollar_figure that had the same dates as the dates of the deposits he made in corresponding amounts as recorded in the relevant wachovia account statement the memo line of the first check for dollar_figure contains the notation balance dollar_figure this memo line coupled with the subsequently written check from ms gebara for dollar_figure persuades us that petitioner indeed lent dollar_figure to ms gebara was repaid by her and deposited the dollar_figure and dollar_figure repayment checks as he claims we therefore conclude that petitioner has shown that the dollar_figure and dollar_figure deposits were from a nontaxable source accordingly respondent’s determination of unreported income is erroneous to this extent deposits relating to loan repayments are nontaxable and must be subtracted from total bank_deposits to arrive at gross_receipts see 577_f2d_1165 5th cir see also johnson v commissioner tcmemo_1994_350 williams v commissioner tcmemo_1994_275 petitioner next contends that respondent erroneously treated as taxable a dollar_figure deposit made on date denominated automated credit u s treasury ssi erp petitioner contends that this deposit reflected a supplemental_security_income ssi payment to his disabled daughter from the social_security administration that he received as a representative payee respondent claims that petitioner has provided no proof to support these assertions beyond his self-serving testimony we disagree respondent has not disputed that petitioner’s daughter was disabled we infer in the circumstances that ssi as used in the electronic deposit description refers to an ssi payment see social_security act u s c sec_1381 and sec_1381a this conclusion is bolstered by the fact that respondent treated as nontaxable two other dollar_figure electronic deposits denominated automated credit u s treasury supp sec which we also infer represented ssi payments respondent apparently accepted for purposes of his bank_deposits an individual’s ssi payments may be made to a representative payee if the commissioner of social_security determines that it would be in the individual’s best interest social_security act u s c sec_1383 petitioner testified that the two dollar_figure deposits represented his daughter’s regular monthly ssi payments whereas the dollar_figure deposit represented a one-time adjustment received by all ssi recipients given the similarities in the denomination of these deposits we find petitioner’s testimony credible in this regard analysis that petitioner received these two payments in a representative capacity for his daughter ssi payments are not taxable see 99_tc_59 acknowledging the general welfare doctrine_of income exclusion 88_tc_1293 same 74_tc_743 same aff’d 673_f2d_784 5th cir cf notice_99_3 1999_1_cb_271 we therefore conclude that respondent erroneously treated this dollar_figure deposit as taxable respondent’s determination of unreported income is erroneous to that extent last petitioner argues that respondent erroneously included as a taxable deposit a dollar_figure check from the state of florida department of financial services petitioner claims the deposited check represented a state employment_tax refund even if we credit petitioner’s testimony concerning this check state tax refunds are includible in income for the year received to the extent they were deducted for the previous year see 144_tc_123 see also elbaz v commissioner tcmemo_2015_49 petitioner has offered no evidence indicating whether tci paid or deducted florida state employment_taxes for a prior year we therefore conclude that respondent’s inclusion of the dollar_figure check from the state of florida as a taxable deposit was not erroneous penalty respondent determined an accuracy-related_penalty under sec_6662 and b and on the basis of negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax in general the commissioner has the burden of production with respect to the imposition of additions to tax and penalties and must offer sufficient evidence to indicate that imposing them is appropriate sec_7491 see also 116_tc_438 once the commissioner has satisfied this burden the burden shifts to the taxpayer to show that it is inappropriate to impose the penalty because of exculpatory factors including reasonable_cause higbee v commissioner t c pincite sec_6662 and b and imposes a penalty on any underpayment_of_tax attributable to negligence or disregard of rules and regulations or a substantial_understatement_of_income_tax respectively ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 it connotes a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g 43_tc_168 and aff’g t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 this includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs in general an understatement of income_tax is the excess of the amount of tax required to be shown on the return over the amount of tax actually shown on the return sec_6662 an understatement of income_tax is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return id para a no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith with regard to that portion sec_6664 that determination is made case by case depending on the facts and circumstances sec_1_6664-4 income_tax regs those circumstances include the experience knowledge and education of the taxpayer id respondent has met his burden of production with respect to petitioner’s negligence in that he has demonstrated that petitioner despite his occupation as a tax_return_preparer failed to report his substantial distributive_share of tci’s taxable_income and failed to maintain adequate_records demonstrating tci’s gross_receipts for petitioner did not even dispute almost dollar_figure of the unreported gross_receipts that respondent determined he has not demonstrated that he had reasonable_cause for the underpayment we therefore hold that petitioner’s underpayment is attributable to negligence in the event the rule computation indicates that petitioner’s understatement of income_tax for exceeds the greater of dollar_figure or of the amount of tax required to be shown on the return we conclude that the underpayment for is also attributable to a substantial_understatement_of_income_tax for which petitioner has not shown reasonable_cause to reflect the foregoing decision will be entered under rule
